Citation Nr: 0946186	
Decision Date: 12/04/09    Archive Date: 12/18/09

DOCKET NO.  08-00 043A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant, Appellant's Wife




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to 
September 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision of the 
RO in St. Petersburg, Florida, which declined to reopen the 
Veteran's claims of entitlement to service connection for a 
bilateral hearing loss disability and tinnitus.  

These claims were originally denied in an April 1999 rating 
decision which the Veteran did not appeal.  Consequently, the 
decision became final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1103 (2009).  However, apart from an August 
1969 separation from service examination, the RO was unable 
to obtain the Veteran's service treatment records at the time 
the decision was rendered.  These records were also not 
available when the Veteran's claims were readjudicated in 
April 2006 and August 2007.  However, the Veteran's service 
treatment records have since become available and associated 
with the claims file, and a few are clearly pertinent to the 
Veteran's claims, as will be discussed below.  The Board 
notes that when VA receives or associates with the claims 
file relevant official service department records that 
existed and had not been associated with the claims file when 
VA first decided the claim, VA will reconsider the claim.  
See 38 C.F.R. § 3.156(c) (2009).  Accordingly, taking these 
records and other evidence into consideration, the RO 
readjudicated and denied the Veteran's claims on the merits, 
which is reflected in a December 2007 supplemental statement 
of the case (SSOC).  While the claims were initially treated 
as petitions to reopen, these claims have been 
recharacterized to consider service connection on a de novo 
basis.  See id.  Any award based in whole or in part on the 
service treatment records will be effective on the date 
entitlement arose or the date VA received the previously 
denied claim, whichever is later.  See id.  
The Veteran testified at an October 2009 Board hearing at the 
St. Petersburg, Florida RO before the undersigned Veterans 
Law Judge.  A transcript of the hearing has been associated 
with the file.

The Board notes that the Veteran submitted additional 
evidence after the March 2009 SSOC was issued, and in an 
October 2009 letter signed by the Veteran waived initial 
consideration of this evidence by the agency of original 
jurisdiction in accordance with 38 C.F.R. § 20.1304 (2009).  
The Board may proceed with appellate review.  


FINDINGS OF FACT

1.  The evidence does not show that the Veteran's bilateral 
hearing loss disability had its onset in active service, 
manifested within one year of service separation, or is 
otherwise related to a disease, injury, or event in service.  

2.  The evidence does not establish that the Veteran's 
tinnitus had its onset inactive service or is otherwise 
related to a disease, injury, or event in service.  


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2009).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claim.  The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the veteran). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  The United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice should 
generally be provided prior to an initial decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006); the 
Court observed that a claim of entitlement to service 
connection consists of five elements, of which notice must be 
provided prior to the initial adjudication: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  See 38 U.S.C. § 
5103(a).  Compliance with the first Quartuccio element 
requires notice of these five elements.  See id.  

Here, a letter sent to the Veteran in May 2007 fully 
addressed all necessary notice elements under the VCAA and 
was sent prior to the initial rating decision in this matter.  
The letter informed the Veteran of what evidence was required 
to substantiate the claim, and of the Veteran's and VA's 
respective duties for obtaining such evidence.  The Board 
concludes that the duty to notify has been satisfied. 

In Pelegrini, 18 Vet. App. at 120-21, the Court held that VA 
must request that the claimant provide any evidence in his 
possession that pertains to the claim, in addition to meeting 
the other notice requirements of Quartuccio.  This rule has 
been rescinded by the Secretary.  See 73 Fed. Reg. 23353 
(final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 
30, 2008).  Any error related to this element is harmless.

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him 
in obtaining service treatment records and other pertinent 
treatment records, as well as providing an examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  See id.

The Board concludes that the duty to assist has been 
satisfied.  The Veteran's service treatment records, VA 
medical records, and Social Security Administration (SSA) 
records are in the file.  Private medical records identified 
by the Veteran have also been obtained to the extent 
possible.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the present claims.  Indeed, in a 
January 2009 VCAA notice response, the Veteran indicated that 
he did not have any additional information or evidence to 
submit in support of his claim.  The Board concludes that the 
duty to assist has been satisfied with respect to obtaining 
the Veteran's medical and service treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the RO provided the Veteran with an appropriate 
examination in March 2006.  To that end, when VA undertakes 
to provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds 
that the VA examination obtained in this case is more than 
adequate, as it is predicated on a full reading of the 
Veteran's claims file, including the medical records 
contained therein, and provides a complete rationale for the 
opinion stated, relying on and citing to the clinical 
findings made on examination when appropriate.  Accordingly, 
the Board finds that VA's duty to assist with respect to 
obtaining a VA examination has been met.  See 38 C.F.R. 
§ 3.159(c) (4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  


II. Service Connection

The Veteran contends that he is entitled to service 
connection for a bilateral hearing loss disability and 
tinnitus resulting from acoustic trauma in service.  For the 
reasons that follow, the Board concludes that service 
connection is not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously for 90 days 
or more during a period of war, or during peacetime service 
after December 31, 1946, service connection for organic 
diseases of the nervous system, including sensorineural 
hearing loss, may be established on a presumptive basis by 
showing that the disease manifested itself to a degree of 10 
percent or more within one year from the date of separation 
from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 C.F.R. § 3.307(d). 

Here, as will be discussed in more detail below, there is no 
evidence showing that the Veteran's hearing loss manifested 
to a compensable degree within one year of separation.  Thus, 
the Veteran cannot benefit from this statutory presumption.  
See id.   

In order to establish service connection for the claimed 
disorder on a direct basis, there must be (1) competent 
evidence of a current disability; (2) competent evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) competent evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under the first Hickson element, the Veteran must show that 
he has a current disability.  With respect to the Veteran's 
hearing loss, impaired hearing will be considered to be a 
disability under the laws administered by VA when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2009).  
The Court has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The auditory thresholds set forth 
in 38 C.F.R. § 3.385 establish when hearing loss is severe 
enough to be service connected.  Id. at 159.

The Board is satisfied with the evidence of a current 
disability.  In a March 2006 VA examination, an audiogram 
shows puretone thresholds, in decibels, as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
35
35
LEFT
30
20
30
40
35

The Veteran's speech recognition scores, based on the 
Maryland CNC Word List, were 94 percent for both ears.  The 
audiogram demonstrates that the Veteran has a current hearing 
loss disability in both ears.  The Veteran had puretone 
thresholds of 26 decibels or more in the right ear at all of 
the relevant frequencies, and puretone thresholds of 26 
decibels or more at all but one of the relevant frequencies 
in the right ear, including a puretone threshold of 40 
decibels at 3000 Hertz.  Thus, the Veteran's hearing loss 
qualifies as a current disability under 38 C.F.R. § 3.385 for 
both ears.  

With respect to the Veteran's tinnitus, the Board notes that 
tinnitus is, by definition, "a noise in the ears, such as 
ringing, buzzing, roaring, or clicking.  It is usually 
subjective in type."  Dorland's Illustrated Medical 
Dictionary, 1956 (31st ed. 2007) (Dorland's).  Because 
tinnitus is subjective, its existence is generally determined 
by whether or not the veteran claims to experience it.  Thus, 
for VA purposes, tinnitus is a disorder with symptoms that 
can be identified through lay observation alone.  See Charles 
v. Principi, 16 Vet. App. 370 (2002).  The Veteran stated 
that he has tinnitus at the March 2006 VA examination.  At 
the October 2009 Board hearing, the Veteran described his 
tinnitus as a constant ringing that goes from a low pitch up 
to a high pitch and back down.  Accordingly, the Board finds 
that the Veteran currently has tinnitus. 

Under the second Hickson element, the evidence must show in-
service incurrence or aggravation of a disease or injury.  
Where a veteran is seeking service connection for any 
disability, due consideration shall be given to the places, 
types, and circumstances of such veteran's service as shown 
by the veteran's service record, the official history of each 
organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  

The Board has reviewed the Veteran's service treatment 
records.  The June 1965 entrance audiogram reflected in this 
record shows puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
15 (25)
20 (25)
LEFT
0 (15)
0 (10)
0 (10)
0 (10)
10 (15)

A speech recognition test was not recorded.  The Board notes 
that service department audiometric readings prior to October 
31, 1967 must be converted from American Standards 
Association (ASA) units to units that have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  The current definition for a 
hearing loss disability found at 38 C.F.R. § 3.385 is based 
on ISO-ANSI units.  Therefore, the June 1965 entrance 
audiogram must be converted from ASA to ISO units.  This 
means adding to the reported findings 15 decibels at the 500 
dB level, 10 decibels at the 1000, 2000, and 3000 dB levels, 
and 5 decibels at the 4000 dB level.  In order to facilitate 
data comparison, the ISO-ANSI units are represented by the 
figures in parentheses.  The audiogram, as converted, 
reflects that the Veteran had some degree of hearing loss in 
the right ear at 4000 Hertz.  See Hensley, supra (holding 
that the threshold for normal hearing is from 0 to 20 
decibels and that higher thresholds indicate some degree of 
hearing loss).  Otherwise, the Veteran's hearing was normal 
at enlistment.  See Hensley, supra.  The audiometric findings 
do not establish a hearing loss disability for VA purposes. 

A September 1966 record reflects that the Veteran underwent 
testing for hearing conservation purposes.  The record notes 
that the Veteran had current noise exposure from his job as a 
Jet Engine Mechanic, in which capacity he had worked for 9 
months.  The record also notes that the Veteran did not wear 
hearing protection during this period.  An audiogram 
reflected in this record shows puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
5 (15)
20 (30)
20 (25)
LEFT
15 (30)
5 (15)
10 (20)
5 (15)
10 (15)
 
A speech recognition test was not recorded in this record.  
Because this audiogram is dated prior to October 31, 1967, 
the test results must be converted from ASA to ANSI-ISO 
units, as explained above.  In order to facilitate data 
comparison, the ISO-ANSI units are represented by the figures 
in parentheses.  The audiogram, as converted, reflects that 
the Veteran had some hearing loss in both ears under Hensley, 
but it was not enough to amount to a disability as defined by 
VA.  See C.F.R. § 3.385.  The Veteran's hearing was indicated 
to be "fair" in this record.  The Veteran denied tinnitus 
following noise exposure.  

A March 1969 annual hearing conservation record again 
reflects that the Veteran had noise exposure from his job as 
a Jet Engine Mechanic, in which capacity he had now worked 
for over 3 years.  This record notes that the Veteran always 
or frequently wore hearing protection.  A medical history 
taken at this time was negative for tinnitus.  An audiogram 
reflected in this record shows puretone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 
5 
5 
5 
5
LEFT
5 
5 
5 
5 
5
 
A speech recognition test was not recorded in this record.  
Because this audiogram is dated after October 31, 1967, the 
test results need not be converted to ISO-ANSI units.  The 
audiogram reflects that the Veteran's hearing was normal at 
this time.  See Hensley, supra. 

In an August 1969 medical history report filled out by the 
Veteran in connection with his separation examination, the 
Veteran indicated that he did have ear trouble.  This ear 
trouble was described in the August 1969 separation 
examination as chronic earaches which had been asymptomatic 
for the past 3 years.  The Veteran did not have any 
complications or sequalae from his earaches.  The August 1969 
separation examination reflects that the Veteran's ears, 
including auditory acuity, were normal.  An audiogram 
reflected in this record shows puretone thresholds, in 
decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
0
10
10
LEFT
15
10
10
10
10

A speech recognition test was not recorded in this record.  
Because this audiogram is dated after October 31, 1967, the 
test results need not be converted to ISO-ANSI units.  
Indeed, the audiogram explicitly indicates that the test 
results are presented in ISO units. The audiogram reflects 
that the Veteran's hearing was normal at separation.  See 
Hensley, supra.  

Based on the Veteran's service records, the Board finds that 
the Veteran was exposed to hazardous noise as a Jet Engineer 
Mechanic, which is clearly supported by the fact that he 
underwent annual hearing conversation examinations which 
identified his military occupational specialty as entailing 
noise exposure.  See 38 U.S.C.A. § 1154(a).  However, there 
is no evidence that the Veteran's hearing loss or tinnitus 
manifested during service.  

Under the third Hickson element, the evidence must show a 
nexus between the Veteran's hearing loss and tinnitus and his 
in-service noise exposure.  The Board is mindful of the 
Veteran's contentions regarding the etiology of his hearing 
disabilities.  The Veteran can attest to factual matters of 
which he has first-hand knowledge; for example, he is 
competent to report his experiences and symptomatology.  See, 
e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); 
Layno v. Brown, 6 Vet. App. 465, 469- 470 (1994).  It is then 
for the Board to determine the credibility and weight of 
these statements.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  However, the Veteran, as a lay person, has not been 
shown to have the requisite medical knowledge or training to 
be capable of diagnosing most medical disorders or rendering 
an opinion as to the cause or etiology of any current 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, he cannot provide a competent opinion 
regarding the cause of his hearing loss or tinnitus.  

The Board has reviewed the Veteran's post service treatment 
records, as well as statements made by the Veteran's doctor, 
brother, a fellow service member, and the Veteran himself.  

In April 1998, the Veteran submitted a claim for service 
connection for hearing loss and tinnitus but did not provide 
any post service treatment records.  

The earliest medical record reflecting treatment for the 
Veteran's hearing loss is dated in October 1998 and notes 
that he was fitted with hearing aids in July 1998. 

In an April 2005 petition to reopen his service connection 
claim for hearing loss, the Veteran stated that he was fitted 
for hearing aids in 1997.  

In a June 2005 VA treatment record, the Veteran reported that 
he first noticed his hearing loss and tinnitus 36 years prior 
to this date.  The Veteran reported military noise exposure 
from aircraft as a Jet Engine Mechanic and denied a history 
of occupational noise exposure. 

In March 2006, the Veteran underwent a VA examination to 
assess his hearing loss and tinnitus.  At the examination, 
the Veteran reported that he had military noise exposure for 
4 years as a Jet Engine Mechanic, during some of which he did 
not wear hearing protection.  The Veteran was also noted to 
have occupational noise exposure working as a mechanic for an 
airline.  The Veteran denied any recreational noise exposure.  
The Veteran reported that he had had tinnitus for as long as 
he could remember.  The examiner found that it was less 
likely as not that the Veteran's in-service noise exposure 
caused his hearing loss and tinnitus.  The examiner explained 
that the Veteran's separation examination showed normal 
hearing at all frequencies, including at 6000 Hertz.  The 
examiner noted that thereafter, the Veteran had noise 
exposure in his civilian career as an airline mechanic.  With 
respect to the Veteran's hearing loss, the examiner supported 
his opinion with the rationale that according to the 
Institute of Medicine, there was no scientific basis for 
concluding that delayed onset hearing loss exists.  The 
examiner stated that in cases where separation examinations 
showed normal hearing, there was no scientific basis that 
hearing loss which developed 20 or 30 years later is causally 
related to military service.  With respect to the Veteran's 
tinnitus, the examiner stated that the Veteran did not report 
military service as a circumstance of his tinnitus, but 
rather stated it was present his entire lifetime, i.e. "as 
long as he could remember."  

In a June 2007 statement, the Veteran expressed disagreement 
with the examiner's finding that the Veteran had occupational 
noise exposure after service.  The Veteran stated that his 
career with the airline was spent in the commissary, which 
was very far from the tarmac and did not put him at risk for 
hearing trauma.  The Veteran stated that the VA examiner 
simply assumed that because the Veteran was a Jet Engine 
Mechanic in the service, he had similar duties in his 
civilian career.  

An August 2007 private treatment record reflects an audiogram 
in graphical form, which may not be interpreted by the Board.  
See Kelley v. Brown, 7 Vet App. 471, 474 (1995).  The results 
of a speech recognition test revealed speech discrimination 
of 100 percent in the left ear and 96 percent in the right 
ear.  The Veteran was diagnosed with moderate to moderately 
severe hearing loss. 

In an August 2007 letter, Dr. K.D., an ear, nose, and throat 
(ENT) specialist as well as a specialist in head and neck 
surgery, stated that he had evaluated the Veteran in regards 
to noise-induced hearing loss while in active military 
service.  The doctor stated that after a thorough ENT 
examination, as well as a thorough review of the August 2007 
private audiogram referred to above, he had determined that 
the Veteran had tinnitus and sensorineural hearing loss due 
to noise-induced trauma while in active military service.  

In an August 2008 letter, a former service member stated that 
he served with the Veteran in the Air Force from 1965 to 
1969.  He stated that they were both Jet Engine Mechanics, a 
job which required them to work on and operate jet aircraft.  
The service member stated that toward the end of their 
deployment, he started to notice that the Veteran was 
developing hearing loss. 

In an August 2008 letter, the Veteran's brother stated that 
when the Veteran came home from the Air Force around the end 
of September 1969, the brother and his mother noticed that 
the Veteran's hearing "wasn't the best."  The brother 
explained that he had to talk loudly to the Veteran, and that 
the Veteran could not hear him if he spoke in a normal voice 
standing behind the Veteran.  The brother stated that before 
the Veteran left for the Air Force his hearing was normal.  
The brother believed that the Veteran's hearing loss had a 
lot to do with working on jet engines in the Air Force.  The 
Board here notes that it cannot consider the brother's 
opinion that the Veteran's hearing loss was caused by working 
on jet engines in the Air Force as competent evidence.  The 
brother has not been shown to have the medical training or 
expertise to render an opinion regarding the etiology of the 
Veteran's hearing loss.  See Espiritu, supra.  

A July 2009 private audiogram is in graphical form and cannot 
be interpreted by the Board.  See Kelley, supra.  However, a 
key to the audiogram indicates that the Veteran's hearing 
loss was moderately severe at most ranges. 

In an October 2009 letter by Dr. K.D., the doctor stated that 
he had examined and evaluated the Veteran in August 2007 and 
October 2009.  The doctor stated that on examination the 
Veteran had significant scarring of his ear drums.  The 
doctor noted that the Veteran's audiogram (the doctor did not 
specify which one) demonstrated a moderately severe 
sensorineural hearing loss in both ears with 96% word 
discrimination.  The doctor stated that in his opinion it was 
more likely than not that the Veteran sustained significant 
acoustic trauma that resulted in sensorineural hearing loss 
and tinnitus while he was on active duty.  

At the October 2009 Board hearing, the Veteran described his 
in-service noise exposure and stated that he did not seek 
treatment for hearing loss in the service or for about 10 
years thereafter.  However, the Veteran stated that he had 
hearing loss prior to seeking treatment for it, and that he 
was having hearing problems once in a while in service.  The 
Veteran stated that he did not have any post-service noise 
exposure.  The Veteran testified that he first noticed 
ringing in his ears right before he got out of the service.  
The Veteran denied seeing an audiologist on base for his 
tinnitus.  The Veteran stated that he saw an audiologist 
after service who told him he needed hearing aids, but did 
not specify when this was.  The Veteran stated that he has 
had tinnitus ever since leaving the service.  

In reviewing the above medical records and statements, the 
Board finds that the preponderance of the evidence is against 
a nexus between the Veteran's current hearing loss disability 
and tinnitus and his noise exposure in service.  The United 
States Court of Appeals for the Federal Circuit has held that 
evidence of a prolonged period without medical complaint can 
be considered, along with other factors concerning the 
Veteran's health and medical treatment during and after 
military service, as evidence of whether a condition was 
incurred in service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000); see also Nieves-Rodriguez, 22 Vet. 
App. 295, 305 (2008).  Here, there is no medical evidence of 
diagnoses, treatment, or complaints of hearing loss before 
July 1998, when the Veteran was fitted for hearing aids 
according to the October 1998 VA treatment record.  The 
Veteran stated at the hearing that he did not seek treatment 
for hearing loss until 10 years after separation.  However, 
the Board notes that the Veteran has not identified where he 
was treated at that time and has not submitted or identified 
any medical records showing treatment for hearing loss before 
July 1998.  Thus, the Board finds that the absence of medical 
treatment for the Veteran's hearing loss until the late 
1990's outweighs the Veteran's contention that his hearing 
loss manifested as early as 10 years after service.  
Accordingly, the Board finds that the Veteran's hearing loss 
did not manifest until the 1990's.  This period of over two 
decades between the Veteran's September 1969 separation and 
the manifestation of hearing loss weighs against a connection 
between the Veteran's in-service noise exposure and his 
current hearing loss disability.  

The Board notes that the Veteran stated at the October 2009 
Board hearing that his hearing loss and tinnitus had their 
onset prior to separation.  In the June 2005 VA treatment 
record, the Veteran stated that he first noted his hearing 
loss and tinnitus 36 years prior to that date, which would be 
around the time he separated from service in 1969.  However, 
at the time the Veteran reported this history, he had a claim 
pending for service connection for hearing loss and tinnitus, 
which affects the credibility of these statements in light of 
the fact that there is no credible evidence that the Veteran 
sought treatment for these disabilities earlier than in the 
late 1990's.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) (holding that while the Board cannot reject a 
claimant's statements merely because he is an interested 
party, the claimant's interest may affect the credibility of 
his testimony).  The fact that the Veteran's reported history 
is transcribed in a medical record does not necessarily give 
it more probative value absent a clinical finding supporting 
the Veteran's statements.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  

The Veteran's September 1966 audiogram shows that the Veteran 
did have some hearing loss after a period of working without 
hearing protection.  However, this temporary hearing loss is 
shown to have resolved in the Veteran's March 1969 audiogram 
and August 1969 separation from service examination, which 
indicate that his hearing had returned to normal.  Moreover, 
the Veteran did not indicate that he had tinnitus or hearing 
loss in his August 1969 report of medical history.  Rather, 
he stated that he had a history of earaches that had been 
asymptomatic for 3 years, with no other complications, which 
presumably would include hearing loss and tinnitus.  Thus, 
the Board finds that the Veteran's normal audiograms in March 
1969 and at separation, as well as the fact that the Veteran 
explicitly denied any complications with his ears other than 
a history of earaches at his separation examination, outweigh 
the Veteran's statements that he has had hearing loss and 
tinnitus ever since the service.  

The Board has considered the August 2008 letters from the 
Veteran's brother and from the Veteran's fellow service 
member stating that the Veteran's hearing loss was noticeable 
toward the end and just after his period of service.  
However, these statements are outweighed by the normal 
audiogram reflected in the August 1969 separation examination 
and the Veteran's own denial of any hearing problems in his 
August 1969 report of medical history.  Therefore, the Board 
is not persuaded that the Veteran's hearing loss manifested 
around the time of his separation from service or for over 
two decades thereafter.  Again, this long period of time 
between the Veteran's separation from service in 
September1969 and the manifestation of hearing loss weighs 
against a finding that in-service noise exposure was the 
cause of his current hearing loss disability. 

The Board has also considered the August 2007 and October 
2009 letters from Dr. K.D., stating that it was more likely 
than not that the Veteran sustained significant acoustic 
trauma that resulted in sensorineural hearing loss and 
tinnitus while he was on active duty.  In Nieves-Rodriguez, 
22 Vet. App. at 304, the Court held that the probative value 
of a medical opinion comes from its reasoning.  Thus, neither 
a VA medical examination report nor a private medical opinion 
is entitled to any weight if it contains only data and 
conclusions. Id.  While a medical opinion cannot be 
discounted solely because the opining physician did not 
review the claims file, particular medical evidence contained 
in a claims file might have significance to the process of 
formulating a medically valid and well-reasoned opinion 
(emphasis in original).  Id.  Critical pieces of information 
from a claimant's medical history can lend credence to the 
opinion of a medical expert who considers them, and detract 
from the medical opinions of experts who do not.  Id.  Here, 
the doctor gave no rationale for his opinion other than the 
fact that the Veteran had current sensorineural hearing loss 
and scarring on his ear drums.  The doctor did not explain 
how scarring on the Veteran's ear drums would be indicative 
of in-service noise exposure.  Thus, the opinions contain 
only data and conclusions.  See id.   Moreover, the doctor 
did not refer to the Veteran's past medical history, 
including his service treatment records, in rendering his 
conclusion, and did not mention or account for the fact that 
the Veteran's separation from service audiogram was normal, 
he denied any hearing problems in his August 1969 report of 
medical history, and his hearing loss and tinnitus did not 
manifest for many years after service.  Consequently, the 
Board gives no weight to these letters as evidence that the 
Veteran's hearing loss and tinnitus were incurred in service.  
See id. 

Significantly, in the March 2006 VA examination report, the 
VA examiner found that it was less likely as not that the 
Veteran's in-service noise exposure caused his hearing loss 
and tinnitus.  The examiner explained that the Veteran's 
separation examination showed normal hearing at all 
frequencies, including at 6000 Hertz.  The examiner stated 
that in cases where separation examinations showed normal 
hearing, there was no scientific basis that hearing loss 
which developed 20 or 30 years later is causally related to 
military service.  The Board notes that the Veteran has 
challenged the VA examiner's finding on the ground that the 
Veteran did not have post-service noise exposure.  However, 
while the examiner did assume that the Veteran had post-
service noise exposure working for an airline, the examiner's 
conclusion was almost exclusively based on the fact that the 
Veteran's separation audiogram was normal and that the 
Veteran's hearing loss did not manifest for many years after 
service.  Thus, whether or not the Veteran had post-service 
noise exposure would not affect the VA examiner's finding 
against a nexus to service.  The Board finds that the VA 
examiner's opinion is highly probative, as the examiner gave 
a thorough explanation for his conclusion which is grounded 
in and consistent with the evidence of record.  See id.  

The Board gives much less weight to the VA examiner's 
conclusion that the Veteran's tinnitus was not related to 
service.  The VA examiner's sole basis for finding that 
tinnitus was not related to service was the Veteran's 
statement that he had tinnitus "for as long as he could 
remember."  It is clear that the Veteran meant that he has 
had tinnitus for a long time, presumably ever since the 
service, and not that he literally has had tinnitus his 
entire lifetime, as the VA examiner found.  Nevertheless, the 
VA examiner did not find that the Veteran's in-service noise 
exposure was the cause of his tinnitus given the available 
evidence, and the Veteran himself did not identify in-service 
noise exposure as the cause of his tinnitus during the 
examination.  Moreover, there is no credible evidence that 
the Veteran had tinnitus until April 1998, when the Veteran 
filed an original claim for service connection for this 
disability.  Thus, the Board finds that the absence of 
diagnoses, treatment, or any mention of the Veteran's 
tinnitus until April 1998, in conjunction with the fact that 
the Veteran denied any hearing problems in his separation 
from service examination, weighs against a finding that 
tinnitus is related to in-service noise exposure. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service 
connection for a bilateral hearing loss disability and 
tinnitus must be denied.  See Hickson, supra; 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a bilateral hearing 
loss disability is denied. 

Entitlement to service connection for tinnitus is denied.  




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


